     US v. Kube (1:19-cr-257-NONE)
     USA Ex. A
        Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                        INTERVIEW WITH 1 ofCOOLEY
                                                                            6
                                                                               Interviewer: USPR Justin Fey
                                                                                        Case #NP19151029
                                                                                                    Page 1



 1
 2
 3
 4
 5
 6
 7                             INTERVIEW WITH ERIN COOLEY
 8                                   Q=USPR Justin Fey
 9                                   Q1=Claudine Roany
10                                    Q2=Ofc. (Lathan)
11                                     A=Erin Cooley
12
13
14   Woman:        So tired.
15
16   Q:            Erin, this is Officer (Lathan). He’s a supervisor, ranger here. Um, I just asked
17                 him to help out just because of the – the sensitivity of this, and it’s just a little
18                 cleaner where it’s not just, um, like, one officer in the room and this
19                 happened.
20
21   A:            Uh-huh.
22
23   Q:            And Claudine is, uh, you know, um, obviously an advocate for you. So we
24                 just wanna make sure that, um, we’re all kinda on the same page, so. Um, I’m
25                 gonna just – my video’s on. So I’m just gonna, um, explain, sorta, what’s
26                 happening on video. So just talking ahead time.
27
28   A:            Mm-hm.
29
30   Q:            So, um, this is, um, Erin Cooley’s phone. Um, with photos, um, documenting
31                 physical injuries. Um, from a case on September 5, 2019, at approximately
32                 2230. In regards to case number, 20190905-055. Uh, do I have your
33                 permission to access your phone?
34
35   A:            Yes.
36
37   Q:            Okay. And what is the password for that, or does it just slide up?
38
39   A:            Okay. Slide up or across. I don’t know. Okay. So, hold on. Uh, oops.
40                 Okay. It’s 3825, uh, 633.
41
42   Q:            That’s a lot of pins.
43
44   A:            It spells something.
45
     US v. Kube (1:19-cr-257-NONE)
     USA Ex. A
        Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                        INTERVIEW WITH 2 ofCOOLEY
                                                                            6
                                                                               Interviewer: USPR Justin Fey
                                                                                        Case #NP19151029
                                                                                                    Page 2



46   Q:            And…
47
48   A:            That’s what they say. To do that.
49
50   Q:            Oh, okay.
51
52   A:            Like, spell a word.
53
54   Q1:           Well it’s hard when you’re not used to doing it yourself.
55
56   Q:            Is – is this, like, your, uh, photo share file here?
57
58   A:            No.
59
60   Q:            ‘Cause that’s what came up.
61
62   A:            So I think if you swipe up. Look at the gallery.
63
64   Q:            Gotcha.
65
66   A:            Uh, the little flower.
67
68   Q:            Okay. So just – at first glance, I’m looking at text messages. Are those
69                 associated, um, with…
70
71   A:            Those – those are the photos that you – did you get Paul his phone or did
72                 Nicole?
73
74   Q:            I believe, uh, Nicole did. I never touched – I don’t think I ever accessed that
75                 phone.
76
77   A:            I just gave you the charger.
78
79   Q:            Okay.
80
81   A:            Okay. I just said I wanted, um, to retrieve some numbers from his phone. So
82                 that…
83
84   Q:            See them?
85
86   A:            If he contacted me and wanted me to contact, like, his paralegal…
87
88   Q:            Okay.
89
90   A:            …or his office.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. A
         Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                         INTERVIEW WITH 3 ofCOOLEY
                                                                             6
                                                                               Interviewer: USPR Justin Fey
                                                                                        Case #NP19151029
                                                                                                    Page 3



 91
 92   Q:            Got it.
 93
 94   A:            That I – I don’t know their numbers.
 95
 96   Q:            Um, just because they’re all associated with that and it’s gonna help with the
 97                 time stamp. And there’s just sorta numbers that aren’t necessarily associated
 98                 with, like, the…
 99
100   A:            No.
101
102   Q:            …injuries.
103
104   A:            And I…
105
106   Q:            Um, do you have any objection of me, just pulling all these and just emailing
107                 this whole – this whole, uh, thing by government email?
108
109   A:            The whole…
110
111   Q:            Just…
112
113   A:            Today?
114
115   Q:            Yeah.
116
117   A:            Hold on. What else is, like – yeah, and then, as you can see yesterday, there’s
118                 nothing.
119
120   Q:            Yeah. Yep.
121
122   A:            Yeah.
123
124   Q:            And we talked about…
125
126   A:            Okay. Yeah.
127
128   Q:            We’re not, um, we’re not trying…
129
130   A:            Where are my – oh, I’m, like, where are my photos from the hike, um.
131
132   Q:            Okay. Is there, like, a select button that will select all of them?
133
134   A:            Uh, dude. You’re asking the wrong person.
135
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. A
         Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                         INTERVIEW WITH 4 ofCOOLEY
                                                                             6
                                                                                 Interviewer: USPR Justin Fey
                                                                                          Case #NP19151029
                                                                                                      Page 4



136   Q:            Okay.
137
138   A:            I’m am, like, not tech savvy at all. I think there is a way to do it. May –
139                 maybe, here. Go back. Just hit this little back arrow. Uh, no. Here, can I –
140                 sorry. Is that okay. And then, I don’t know – I don’t know.
141
142   Q1:           At the top, is there a select?
143
144   Q:            There’s a – it says, (unintelligible) up top.
145
146   A:            So that’s where it was. Is there…
147
148   Q:            Here, let me try this real quick. All right. What I’ll do then, is I will just…
149
150   A:            What if you tap on it?
151
152   Q1:           Or if you go to, um, the little thing where you export it.
153
154   A:            To share?
155
156   Q1:           Then you can tap them all. Yeah.
157
158   A:            Yeah. Do you wanna just – we can individually email them or wherever they
159                 have to go.
160
161   Q:            Yeah. There’s gotta be – let me just try this, real quick.
162
163   A:            Yeah. That sounds, like, (unintelligible). Like, you saw me trying to work
164                 the headlamps…
165
166   Q1:           I saw you did it.
167
168   A:            …on my car.
169
170   Q1:           I did – I did, and that phone would confuse me. I’m an apple person.
171
172   A:            I know – there has to be a way because I feel, like, I’ve gone through to, like,
173                 mess – delete or…
174
175   Q1:           I was just saying if you…
176
177   A:            …if, like, you wanna text. You can select more than one and it, like.
178
179   Q1:           Sure.
180
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. A
         Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                         INTERVIEW WITH 5 ofCOOLEY
                                                                             6
                                                                             Interviewer: USPR Justin Fey
                                                                                      Case #NP19151029
                                                                                                  Page 5



181   Q:            Okay. What kind of phone is it?
182
183   A:            It’s an Android.
184
185   Q1:           Is it a Galaxy?
186
187   A:            A Samsung, something.
188
189   Q1:           Samsung Galaxy? I was just thinking. If you put your email address in the
190                 thing and then it will say, select.
191
192   Q:            Oh, like, to go into the album.
193
194   A:            Well now you should bring up, maybe.
195
196   Q:            Maybe. Let me try it. Let me just unwind to see
197
198   A:            Oh, yeah.
199
200   Q:            ‘Cause the other issue, I think I’m gonna run into is, um.
201
202   Q1:           Oh, to big of a file?
203
204   Q:            Yeah. They’re – they’re probably gonna want.
205
206   Q1:           On our government email, it looks like. I can’t send anything.
207
208   Q:            Hopefully it will save mine.
209
210   Q2:           Open photos app. Tap and hold the image you want to send. Just so you can
211                 select – additionally, you can select and then select any other photos you wish
212                 to send, select, share button. Select the method you wish to send.
213
214   A:            Which is what he is doing.
215
216   Q2:           Is that working.
217
218   Q:            All right. Can you go back to the – where it’s saying, like, you select a photo
219                 and then…
220
221   A:            So, go back one more and see.
222
223   Q2:           Says, open photo app. Tap and hold the imagine.
224
225   Q:            Oh.
      US v. Kube (1:19-cr-257-NONE)
      USA Ex. A
         Case 1:19-cr-00257-NONE-SKO Document 65-1 Filed 06/10/20  PageERIN
                                                         INTERVIEW WITH 6 ofCOOLEY
                                                                             6
                                                                              Interviewer: USPR Justin Fey
                                                                                       Case #NP19151029
                                                                                                   Page 6



226
227   A:               So, like, this one. Oh, there you go.
228
229   Q:               Okay. There is it. Okay.
230
231   Q2:              Got it?
232
233   A:               Look at that.
234
235   Q2:              So then you should be able to tap…
236
237   A:               You want my blurry photos, of nothing?
238
239   Q:               Yeah.
240
241   A:               Me, showing my…
242
243   Q2:              Uh, I got it taken care of.
244
245   Q:               I don’t but they’re – they’re going to…
246
247   A:               Getting technological.
248
249   Q2:              (Unintelligible).
250
251   A:               Expertise. (Unintelligible) the admin side of Upper Pines. Instead of going
252                    all the way back to (Hochon).
253
254   Q:               Okay.
255
256   A:               142, so.
257
258   Q:               Um.
259
260   Q1:              Go ahead and check your email.
261
262   Q:               Yeah. I don’t – I have a hard – a hard time with these one. Um, I’m gonna
263                    leave the photo with, um, Brandon. I’m just gonna confirm I went through.
264                    Make sure they are not a typical file and I’ll be right back. Uh, turn off
265                    camera. I don’t have possession of the camera. Not in contact.
266
267
268   The transcript has been reviewed with the audio recording submitted and it is an accurate
269   transcription.
270   Signed________________________________________________________________________
